Citation Nr: 1212328	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in October 2008.  A statement of the case was issued in January 2009, and a substantive appeal was received in February 2009. 

On substantive appeal received in February 2009, the Veteran checked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  However, by form received in March 2009, the Veteran checked the appropriate line to indicate that he was withdrawing his request and that he no longer wanted a hearing. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's most current VA examination is from May 2008.  In October 2009 the Veteran's representative asserted that the examination is well over a year old.  The Board notes that the mere passage of time, however, does not trigger VA's duty to provide an additional medical examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  Nevertheless, in a statement received in March 2009, the Veteran asserted that his bilateral hearing loss has worsened over the last year.  The Board notes that in light of the Veteran's assertions that his disability has undergone a further increase in severity since the most recent examination, another VA examination is appropriate. VAOPGCPREC 11-95 (1995).  

Additionally, a January 2008 letter from Nicki Morgan, Au.D reveals that the Veteran underwent an audiological examination in December 2007.  While the January 2008 letter and the December 2007 report contain the results of speech discrimination testing, it is unclear whether it conformed to Maryland CNC standards.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should seek clarification from Dr. Morgan as to whether the Maryland CNC test was conducted in December 2007.  If so, Dr. Morgan should be asked to clearly report the CNC speech recognition score for each hear.  Additionally, Dr. Morgan should be asked to list the puretone thresholds from 1000 to 4000 Hz as reflected in the December 2007 graph.  

2.  The Veteran should also be scheduled for another VA audiological examination to ascertain the current severity of his hearing loss disability. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


